1. The motion to dismiss the writ of error is denied. Where, after an interlocutory hearing, the trial judge passes an order continuing in effect a previous restraining order until the further order of the court, such order is in effect an interlocutory injunction and may be brought to this court by direct bill of exceptions. Grizzel v. Grizzel, 188 Ga. 418
(3 S.E.2d 649).
2. The petition alleges that the contract sought to be set aside is ultra vires and void. On this issue there are material conflicts in the evidence. "The granting and continuing of injunctions shall always rest in the sound discretion of the judge, according to the circumstances of each case." Code, § 55-108. Where the evidence is in substantial conflict on material issues, it is not an abuse of discretion for the trial judge to continue in effect a previous restraining order on the hearing for interlocutory injunction.
3. The bill of exceptions recites that counsel for the plaintiffs in error moved to exclude certain evidence offered by the defendants in error, and that this motion was overruled. There is no assignment of error on this ruling in the bill of exceptions, and the order overruling the motion can not be reviewed in this court.
Judgment affirmed. All the Justices concur.
                       No. 16602. APRIL 13, 1949.
H. D. Wilson and others filed an equitable petition against the Mayor, Council, and Clerk and Treasurer of the City of Hazlehurst, seeking the cancellation of a contract for the installation of parking meters in the city, and for a temporary and permanent injunction to restrain the installation of such meters. *Page 232 
A temporary restraining order was granted. The defendants filed demurrers and an answer. After a hearing, at which evidence was introduced by both the plaintiffs and the defendants, the trial court took the matter under advisement, and thereafter entered an order continuing in effect the restraining order previously granted. The demurrers of the defendants were not passed on by the trial court, and the sole assignment of error in the bill of exceptions is on the order continuing in effect the temporary injunction, which, it is asserted in the bill of exceptions, was in effect an interlocutory injunction.